DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 01/17/2020. Claims 1-3, 5, 7-16, 18-19, 23 and 26-27 presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 01/17/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first attachment means comprising one or more taper lock bushes, as required by claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-3, 5, 7-16, 18-19, 23 and 26-27 are objected to because of the following informalities:
Claim 1 line 15 reads “are at fixed”, --are fixed-- is suggested.
Claims 2-3, 5, 7-16, 18-19, 23 and 26-27 line 1 reads “A gearing”, --The gearing-- is suggested.
Claim 11 line 2 reads “positioned between”, --positioned between the-- is suggested.
Claim 14 line 3 reads “the surface area of the outer face”, --a surface area of the outer face-- is suggested.
Claim 14 line 3 reads “the surface area of the inner face”, --a surface area of the inner face-- is suggested.
Claim 19 line 2 reads “the centre”, --a center-- is suggested.
Claim 23 line 2 reads “the ratio of the major to minor axis”, --a ratio of a major axis to a minor axis-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 7-16, 18-19, 23 and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 78 recite the limitation “to that of the first shaft”. It is unclear what “that” is referring to of the first shaft. 
Claim 13 lines 2-3 recite the limitation “an outer side face of a piston”. It is unclear if this limitation is referring to the first and second pistons of the first and second hubs recited in claim 12, or if this limitation requires an additional piston.
Claim 16 line 2 recites the limitation “the abutted hubs”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to the hubs of the first and second rotors recited in claim 12, or if this limitation requires additional hubs which abut. 
Claim 23 line 3 recites the limitation “preferably substantially between 0.57 and 0.58”. It is unclear if this limitation is a requirement or just a preferred limitation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, 18-19 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billi (FR 1305903 A).
Regarding claim 1, Billi discloses a gearing assembly (see Fig. 2) for controlling rotors (P1a, P1b; P2a, P2b), within a rotary device (C), the gearing assembly comprising: a first shaft (L1, L2) having a first rotatable shaft element (L2) and a second rotatable shaft element (L2), the first rotatable shaft element being coaxially mounted for relative movement with respect to the second rotatable shaft element (see Fig. 2); a second shaft (L3) whose axis is at least substantially parallel to that of the first shaft (see Fig. 2); first and second non-circular gears (B1, A1), residing on the first shaft, the first non-circular gear (B1) being configured to rotate with the first rotatable shaft element and the second non-circular gear (A1) being configured to rotate with the second rotatable shaft element (see Fig. 2); third and fourth non-circular gears (B2, A2), residing on the second shaft, the third and fourth non-circular gears, being mounted for rotating with the second shaft and being arranged so that their major axes are at fixed at 90° to one another (see Fig. 5 and 6); wherein the first non-circular gear is configured to be coupled with the third non-circular gear (see Fig. 2, wherein B1 and B2 are coupled) and the second non-circular gear is arranged to be coupled with the fourth non-circular gear (see Fig. 2, wherein A1 and A2 are coupled); and wherein the first rotatable shaft element is coupled to a first rotor (P2a, P2b) and the second rotatable shaft element is coupled to a second rotor (P1a, P1b), the first and second rotors, being co-axially mounted (see Fig. 1).
Regarding claim 9, Billi discloses the first and second rotors (P1a, P1b; P2a, P2b) each comprise a respective first piston (P1a, P1b) and a substantially opposing second piston (P2a, P2b).
Regarding claim 10, Billi discloses the first and second pistons (P1a, P1b; P2a, P2b) each generally take the form of a toroidal section (see Fig. 1).
Regarding claim 11, Billi discloses each of the first and second rotors (P1a, P1b; P2a, P2b) has a support (N1, N2) in the form of a hub positioned between respective first and second pistons (see Fig. 2 and 3), the arrangement being such that each hub connects the first and second pistons such that they are positioned substantially opposite each other (see Fig. 1).
Regarding claim 18, Billi discloses the non-circular gears (A1, A2, B1, B2) are bi-lobe non-circular gears (see Fig. 5 and 6).
Regarding claim 19, Billi discloses the first and second shafts (L1, L3) extend through the centre of their associated non-circular gears (see Fig. 2).
Regarding claim 27, Billi discloses the gearing assembly is arranged behind one face of a rotary device (see Fig. 2, wherein the gearing assembly is arranged behind a face of C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billi (FR 1305903 A) in view of Hayhurst (US 4512681 A).
Regarding claim 2, Billi discloses a portion of the first and second rotatable shaft elements (L2, L1), comprise attachment means (see Fig. 2 and 3, attachment means between A1, L1; B1, L2; and L1, P1a, P1b) for detachably mounting the gears and second rotor, to the first and second rotatable shaft elements (see Fig. 2). Billi fails to disclose attachment means for mounting the second rotor to the second rotatable shaft element. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the second rotor and the second rotatable shaft element with an attachment means, such that the rotor and shaft element can be separated for replacement without having to replace the entire rotor/shaft combination, therefore reducing the cost of replacement. Additionally, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, providing an attachment means between the second rotor and the second rotatable shaft element would not produce unexpected results. Billi fails to disclose the attachment means comprising one or more taper lock bushes. However, Hayhurst teaches the attachment means comprising one or more taper lock bushes (see Fig. 1-5). It would have been obvious to one having ordinary skill in the as of the effective filing date to modify Billi with taper lock bushes, as taught by Hayhurst, to compensate for the mass imbalance in both the bush and a cooperating mating hub and thus provide a rotationally balanced system (see column 1 lines 59-62).
Regarding claim 3, Billi fails to discloses the second shaft comprises attachment means for detachably mounting the gears, thereto. However, Hayhurst teaches the second shaft comprises attachment means for detachably mounting the gears, thereto (see Fig. 1 and see column 1 lines 33-35 wherein [a] keyway is sometimes employed which is machined in the parallel bore of the bush to mate with a similar keyway in the shaft). It would have been obvious to one having ordinary skill in the as of the effective filing date to modify Billi with a second shaft comprising attachment means, as taught by Hayhurst, to compensate for the mass imbalance in both the bush and a cooperating mating hub and thus provide a rotationally balanced system (see column 1 lines 59-62). As a result of the combination, the following limitations would necessarily result: the second shaft attachment means (Hayhurst, see Fig. 1) further comprises a pair of keyseat portions (Hayhurst, Fig. 1, provided on each of gears A2, B2 of Billi). Billi in view of Hayhurst fail to disclose the arrangement being such that the first portion is positioned substantially perpendicular to the second portion. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further motivation exists for providing substantially perpendicular keyset portions since one having ordinary skill in the art would have known that having keyset portions that are along the same axial line can cause a vibration due to unevenness of the shaft which can lead to uneven wearing of the gears and unnecessary damage.  
Regarding claim 5, Billi discloses the first rotatable shaft element (L2) forms part of an outer section of the first shaft (see Fig. 2), and the second rotatable shaft element (L1) forms part of an inner section of the first shaft (see Fig. 2).
Regarding claim 7, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the attachment means (Hayhurst, Fig. 1) at the first and second rotatable shaft elements (Billi, L2, L1), comprise a keyseat portion (Hayhurst, Fig. 1 and see column 1 lines 33-35 wherein [a] keyway is sometimes employed which is machined in the parallel bore of the bush to mate with a similar keyway in the shaft) at first ends of the first and second rotatable shaft elements (Billi, Fig. 1, left side of L2, L1).
Regarding claim 8, the combination of claim 2 elsewhere above would necessarily result in the following limitations: the attachment means (Hayhurst, Fig. 1) at the first and second rotatable shaft elements (Billi, L2, L1), comprise a keyseat portion (Hayhurst, Fig. 1 and see column 1 lines 33-35 wherein [a] keyway is sometimes employed which is machined in the parallel bore of the bush to mate with a similar keyway in the shaft) at first ends of the first and second rotatable shaft elements (Billi, Fig. 1, right side of L2, L1).
	
Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billi (FR 1305903 A) in view of Sakita (US 6446595 B1).
Regarding claim 12, Billi fails to disclose each hub has a substantially curved conical side face. However, Sakita teaches each hub (see Fig. 22, 230C, 232C) has a substantially curved conical side face (see Fig. 22). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Billi with substantially curved conical side faces, as taught by Sakita, to reduce the radial dimension of the rotary device by providing a conical side face which is complimentary to the blades/pistons of the rotary device therefore creating a smaller device which can be used in smaller spaces; and to reduce the amount of material needed to form the hub and blade/piston combination therefore reducing cost of materials and production. 
Regarding claim 13, the combination of claim 12 elsewhere above would necessarily result in the following limitations: the substantially curved conical side face of each hub (Sakita, 230C, 232C) is complementary to an outer side face of a piston (Sakita, 230A, 230B, 232A, 232B).  Preliminary Amendment Attorney Docket No.: GW-003US Page 5 
Regarding claim 14, Billi discloses each hub (N1, N2) has an outer face and an inner face (left and right faces of N1 and N2). Billi fails to disclose the surface area of the outer face is greater than the surface area of the inner face. However, Sakita teaches the surface area of the outer face (see Fig. 22, left face of 232C and right face of 230C) is greater than the surface area of the inner face (right face of 232C and left face of 230C). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Billi with the surface areas of the outer face of the hub being greater than the surface area of the inner face, as taught by Sakita, to form substantially curved conical side faces which reduce the radial dimension of the rotary device by providing a conical side face which is complimentary to the blades/pistons of the rotary device therefore creating a smaller device which can be used in smaller spaces; and to reduce the amount of material needed to form the hub and blade/piston combination therefore reducing cost of materials and production.
Regarding claim 15, the combination of claim 11 elsewhere above would necessarily result in the following limitations: the inner faces of each hub (Sakita, Fig. 22, right side of 232C and left side of 230C) project inwardly to face one another (Sakita, Fig. 22).
Regarding claim 16, the combination of claim 12 elsewhere above would necessarily result in the following limitations: the conical side face of the abutted hubs (Sakita, 230C, 232C) when aligned forms a continuous concave profile (Sakita, Fig. 23).

Claim 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billi (FR 1305903 A).
Regarding claim 23, Billi discloses the ratio of the major to minor axis of the non-circular gears is substantially between 0.50 and 0.64 (see Fig. 5, wherein the major axis of A1 can be measured to be 1.85cm and the minor axis can be measured at 1.75cm, therefore the ratio is 0.61). Billi fails to specifically disclose a ratio substantially between 0.57 and 0.58. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this instance, a ratio of the major axis to the minor axis of the non-circular gear is well known in the art of non-circular gears to determine the rotational velocity of the gears which rotate the shafts. This angular velocity between the gears and/or shafts can be used to determine the angular velocity of the rotors. Therefore, one having ordinary skill in the art could easily discover the optimal dimensions of the non-circular gears by using the required angular velocity of the rotors and routine skill in the art. 
Regarding claim 26, Billi discloses the first and second non-circular gears each have a keyway for attachment to the first shaft (see Fig. 2). Billi fails to disclose the third and fourth non-circular gears each have a keyway for attachment to the second shaft. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, providing additional keyways does not produce a new an unexpected result. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658